DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/19, 33/25/20, 4/20/20, 8/11/20, 9/22/20have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-37 and 40-43 are rejected under 35 U.S.C. 102a1 as being anticipated by Aoyama [US 5455747].
As to claim 36, Aoyama discloses a lighting device for a vehicle [see 1, figure 2], comprising: a multiplicity of individual holograms [16] configured to generate a corresponding multiplicity of individual images having different spatial orientations [see figure 2], when illuminated; and a light source [14] configured to illuminate the multiplicity of individual holograms [see figure 2].
As to claim 37, Aoyama discloses the lighting device of claim 36, wherein the different spatial orientations are configured to provide a vertical or horizontal viewing angle range for the image that is greater than thirty degrees [horizontally, figure 2, see also figure 1, note viewing angle is close to 90 degrees].
As to claim 40, Aoyama discloses a lighting device for a vehicle [see figure 2], comprising: a hologram [16]; and a light source [14] for illuminating the hologram [see figure 2]; wherein the hologram is configured to generate an image having a curved shape [see 2, figure 2], when illuminated by the light source [see figure 2].
As to claim 41, Aoyama discloses the lighting device of claim 40, wherein the hologram comprises a multiplicity of individual holograms configured to form the image as a corresponding multiplicity of individual images at different spatial orientations [see 16, figure 2].
As to claim 42, Aoyama discloses the lighting device of claim 41, wherein the different spatial orientations as between or among two or more of the individual images, along with corresponding differences in at least one of image size or image shape, produce the curved shape of the image formed by the multiplicity of individual images [see 2 and 16, figure 2].
As to claim 43, Aoyama discloses the lighting device of claim 40, wherein the curved shape provides a vertical or horizontal viewing angle range for the image that is greater than thirty degrees [horizontally, figure 2, see also figure 1, note viewing angle is close to 90 degrees].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama.
As to claim 38, Aoyama fails to explicitly disclose wherein the multiplicity of individual holograms is configured so that the individual images in the multiplicity of individual images have a same image shape, thereby yielding a same perceived image shape in the eye of a viewer of the lighting device, over a range of viewing angles.

It would have been obvious to one having ordinary skill in the art to implement the individual images to include the same image, in order to create a coherent image in the field of illumination [see column 5, lines 27-48].
As to claim 39, Aoyama fails to explicitly disclose wherein the multiplicity of individual holograms is configured so that at least some of individual images in the multiplicity of individual images have different image shapes, thereby yielding a different perceived image shape in the eye of a viewer of the lighting device, over a range of viewing angles.
Aoyama teaches configuring the holograms to show the same or different images is within the skill of one having ordinary skill in the art [see column 3, lines 19-21]. 
It would have been obvious to one having ordinary skill in the art to implement the individual images to include different images, in order to create an image as desired in the field of illumination [see column 5, lines 27-48].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moss [US 4916593] teaches an alternate embodiment for holographic lights. Similarly, Smith [‘193], Augst [2015/0232018], Moss [US 5488493], Allred [US 5571277], Hohmann [US 2017/0276843], Muegge [US 2018/0290586] show alternate embodiments for holographic automobile configurations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875